Citation Nr: 1743671	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  16-53 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether the Veteran's countable income exceeds the annual limit for receipt of nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran had active service from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  Jurisdiction has since been transferred to the VA Regional Office (RO) in Seattle, Washington. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran died on May [redacted], 2017, during the pendency of the claim concerning the issue of whether the Veteran's countable income exceeded the annual limit for receipt of nonservice-connected pension benefits.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of the claim concerning the issue of whether the Veteran's countable income exceeded the annual limit for receipt of nonservice-connected pension benefits at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302(2); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal concerning the issue of whether his countable income exceeded the annual limit for receipt of nonservice-connected pension benefits.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicated that the Veteran's previously scheduled September 2017 Board hearing had been cancelled due to his death and an entry in the Veterans Benefits Management System (VBMS) paperless claims processing system shows that the Veteran's date of death was May [redacted], 2017.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 .

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal concerning the issue of whether the Veteran's countable income exceeded the annual limit for receipt of nonservice-connected pension benefits does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (codified at 38 C.F.R. § 3.1010 (b)).


ORDER

The appeal concerning whether the Veteran's countable income exceeded the annual limit for receipt of nonservice-connected pension benefits is dismissed.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


